Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-11, and 14-20 are presented for examination.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art of record does not teach or suggest individually or in combination about an air conditioning system comprising: 
a plurality of air conditioning indoor units installed in a target space, each of the plurality of air conditioning indoor units including an indoor heat exchanger; 
a plurality of remote control devices corresponding to the air conditioning indoor units, each remote control device being configured and arranged to have a command input therein to set the corresponding air conditioning indoor unit or the remote control device itself, each of the plurality of remote control devices being connected to the corresponding air conditioning indoor unit by a wire; and 
a controller configured and arranged to perform a process based on the command input to each remote control device, 
the plurality of remote control devices each including 
	a communicating unit configured and arranged to perform a communication with the corresponding air conditioning indoor unit, and 

the command being input by receiving a signal transmitted from the communicating apparatus by the short range wireless communication, at the short range wireless communicating unit, 
the command including an initial setting command for an initial setting of the air conditioning indoor unit or of the remote control device, the initial setting being performed at a time of installation or at a time of maintenance, the initial setting including 
a local information registration setting usable to register local information of the target space, Page 3 of 14Appl. No. 16/075,544 Amendment dated March 4, 2022 Reply to Office Action of December 13, 2021 
a time setting usable to adjust a time of a clock function in the remote control device, 
a temperature sensor selecting setting usable to select a temperature sensor which becomes a target of measurement in a case in which a plurality of temperature sensors are disposed in the target space, 
a notification timing setting usable to determine a timing of performing a notification prompting cleaning or changing of a filter of the air conditioning indoor unit, and 
a display mode setting for determining a display mode of a displaying unit of the remote control device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116